Citation Nr: 1616326	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-04 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as due to undiagnosed illness.

2.  Entitlement to service connection for memory problems, to include as due to undiagnosed illness.

3.  Entitlement to service connection for bilateral pes planus (claimed as foot and arch condition) to include as due to undiagnosed illness.

4.  Entitlement to service connection for a respiratory disorder (claimed as bronchitis and pneumonia), to include as due to undiagnosed illness.

5.  Entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January 1988 to January 1992.  

These matters come before the Board of Veterans Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The claims were previously remanded by the Board in December 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2014, the Board remanded the claims to obtain outstanding records and to obtain a medical opinion regarding the Veteran's bilateral pes planus.  However, the Board's remand directives were not followed and additional VA development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

The Board remand stated the RO should specifically contact the appropriate custodians, including from the Commandant Headquarters U. S. Marine Corps as suggested by the National Personnel Records Center (NPRC) in March 2008, for any outstanding service treatment records (STRs) or service personnel records (SPRs).  Although the Agency of Original Jurisdiction (AOJ) submitted a request via the Personal Information Exchange System (PIES) to obtain any additional outstanding SPRs or STRs, there is no indication that the Commandant Headquarters U. S. Marine Corps was contacted.  As such, an additional remand is necessary. 

In a February 2015 letter, the RO sent the Veteran a letter requesting he complete and return the enclosed VA Form 21-4142, Authorization to Disclose Information and VA Form 21-4142a, General Release for Medical Provider Information, so that the RO could obtain any outstand relevant treatment records.  The Veteran responded with a signed VA Form 21-4142 dated in March 2015, but failed to specify any treatment providers on the authorization.  A March 2015 medical records request rejection notice also indicates there was incomplete provider information.  The Veteran, however, was not notified of this development and was not given the opportunity to complete an additional VA Form 21-4142.  As such, the Board finds an additional request should be made to the Veteran as to any outstanding VA or private treatment records relevant to his claims. 

In the December 2014 remand, the Board also requested the RO obtain an additional VA opinion as to the etiology of the Veteran's bilateral pes planus that specifically considers the Veteran's lay statements.  A February 2015 opinion indicated the VBMS records were reviewed.  The examiner noted that as there was no record of  pes planus, his bilateral pes planus is less likely as not incurred in or aggravated by his active service.  However, it is unclear whether the examiner specifically considered the Veteran's October 1987 entrance examination that showed a diagnosis of mild pes planus, and the Veteran's assertion that his pes planus worsened in service.  As the February 2015 VA opinion is inadequate, the Board finds another opinion is necessary. 


Accordingly, the case is REMANDED for the following action:

1.  Contact the Commandant Headquarters U.S. Marine Corps as suggested by the NPRC to request any outstanding service personnel or treatment records.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After completing the foregoing development, obtain an addendum opinion regarding the etiology of the bilateral pes planus.  If an examiner deems an examination necessary, one must be provided.  The claims file, including a copy of this remand, should be made available for review in conjunction with the addendum.  A complete explanation for any opinion offered must be provided.

The examiner should consider that the Veteran was found to have mild pes planus upon entrance into service.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral pes planus increased in severity during service.  If such increase in severity is found, was such increase clearly and unmistakably due to the nature progress of the condition?  The examiner must consider the Veteran's lay statements of record.

4.  Thereafter, readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




